UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 02-4295
VINCENTE RAFAEL PIERRE, a/k/a
Rafael Upshur,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4333
TRACI ELAINE UPSHUR,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
        for the Western District of Virginia, at Lynchburg.
                Norman K. Moon, District Judge.
                           (CR-01-81)

                      Argued: June 3, 2003

                      Decided: July 25, 2003

       Before WILKINS, Chief Judge, and WILLIAMS and
                 GREGORY, Circuit Judges.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.
2                      UNITED STATES v. PIERRE
                             COUNSEL

ARGUED: Thomas Erwin Wray, Roanoke, Virginia, for Appellant
Pierre; Gary Lance Smith, GARY LANCE SMITH, P.C., Winchester,
Virginia, for Appellant Upshur. Thomas Jack Bondurant, Jr., Chief,
Criminal Division, Roanoke, Virginia, for Appellee. ON BRIEF:
John L. Brownlee, United States Attorney, Ly T. Nguyen, Third Year
Law Intern, Roanoke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   A federal grand jury indicted Vincente Pierre ("Pierre") and his
wife, Traci Upshur ("Upshur"), on several counts related to the pur-
chase of two firearms. Shortly thereafter, a jury convicted Pierre of:
(1) conspiring to provide false statements to a licensed firearm dealer
("Count I"); (2) making false statements to a licensed firearm dealer
when acquiring a firearm ("Counts II & V"); and (3) possessing a fire-
arm as a convicted felon ("Counts III & VI"). The same jury also con-
victed Pierre’s wife, Upshur, on Counts I, II, and V, and of disposing
of a firearm to a convicted felon ("Count IV"). Pierre and Upshur now
challenge the sufficiency of the evidence supporting their convictions.
After reviewing the record evidence, we affirm Upshur’s convictions.
There is, however, insufficient evidence to sustain Pierre’s conviction
on Count VI. We therefore affirm his convictions in part, vacate in
part, and remand for further proceedings consistent with this opinion.

                                  I.

  In July 1998, Pierre entered The Outpost Gun Shop ("The Out-
post"), a firearms store owned by John Masserini, a licensed firearms
dealer, to request information about purchasing an H & K USP 9 mil-
                       UNITED STATES v. PIERRE                       3
limeter firearm (the "H & K") for his wife. Because Masserini did not
have the H & K in stock, Pierre provided Masserini with a deposit of
$250 towards the purchase of the gun and requested that the deposit
receipt be in Upshur’s name.

   A few weeks later, Pierre went to The Outpost and paid Masserini
an additional $50 towards satisfaction of the outstanding balance on
the H & K’s purchase price. On August 21, 1998, Pierre returned to
The Outpost. During this visit, he indicated that he would prefer to
purchase a Llama .45 (the "Llama") rather than the H & K. In spite
of Masserini’s warning that the Llama was a "big gun" for a woman,
Pierre insisted on purchasing it.

   A week later, Masserini received the Llama and notified Pierre and
Upshur of its arrival. Masserini, who had been in contact a few weeks
earlier with agents from the Department of Alcohol, Tobacco and
Firearms ("ATF") regarding Pierre’s interest in purchasing the gun,
notified Agent Thomas Gallagher that Pierre would be returning to
the store one day later to pick up the Llama. The next day, Agent Gal-
lagher staked out The Outpost in order to monitor the transaction.

   Shortly after noon on August 28, 1998, Pierre, Upshur, and their
young child entered The Outpost. Masserini retrieved the Llama and
showed it to the couple. According to Masserini, Upshur completed
the required paperwork to purchase the Llama, while Pierre, who was
holding the child, examined the weapon by "pulling the slide back
and releasing the hammer." During this time, Pierre inquired about
purchasing ammunition for the Llama and paid for the same.
Masserini then placed the boxed firearm and ammunition in a white
shopping bag. After Upshur completed the paperwork, Pierre handed
her the child, paid the remaining balance on the Llama, and picked
up the white bag containing the gun. Pierre and Upshur then left The
Outpost. Agent Gallagher, who was watching the front of The Out-
post with binoculars from a position 100 yards away, observed
Upshur carrying a child from the store. He also noticed that Pierre
carried the white bag out of the store.

  Approximately six months later, in March 1999, Pierre contacted
Masserini to inquire about trading the Llama for a lighter firearm, the
Mini-Max .45 (the "Mini-Max"). Throughout the conversation, Pierre
4                       UNITED STATES v. PIERRE
referred to the Llama as "his" gun. Masserini agreed to permit Pierre
to trade the Llama for the Mini-Max for an additional $40. The fol-
lowing day, Upshur, accompanied by another man, not Pierre, went
to The Outpost, filled out the required paperwork for the Mini-Max,
and paid Masserini the $40 he had requested to complete the trade.
Masserini then gave Upshur the Mini-Max and she left the store.

   Shortly thereafter, the government filed an indictment against
Pierre and Upshur in which it alleged that Pierre and Upshur had
devised a scheme whereby Upshur served as "straw man" purchaser
of firearms on behalf of Pierre, a convicted felon. In 2001, a federal
grand jury returned a seven-count indictment against Pierre and
Upshur related to the purchase of the Llama and Mini-Max. In
November 2001, Judge Norman K. Moon presided over their one-day
criminal trial. Among those who testified during the trial were
Masserini, Agent Gallagher, Keith Bell ("Bell"), a National Rifle
Association ("NRA") certified pistol instructor, and Upshur.

   Masserini testified that he recalled the circumstances of the trans-
actions at issue because he took contemporaneous notes regarding
Pierre’s and Upshur’s gun purchases. He explained that when Upshur
purchased the Llama in August 1998, he observed Pierre handling the
Llama while Upshur filled out the required paperwork for the gun, but
admitted that he had no knowledge of whether Pierre actually oper-
ated the Llama. Bell testified that he is a certified pistol instructor for
the NRA. He explained that Upshur had enrolled in a course he taught
on firearm safety and how to fire a gun. However, Bell admitted that
Upshur never completed the course and that he had never observed
Upshur fire a gun in his presence.

   Lastly, Upshur testified in her own defense. According to Upshur,
the guns she purchased from Masserini were owned by her and pur-
chased for self-defense. She explained that because she was aware
that her husband was a convicted felon and could not possess a fire-
arm, she decided to keep the gun in a neighbor’s trailer. She also dis-
closed that from 1991 to 1995, she had a permit to carry a firearm
issued by the State of Pennsylvania. However, on cross-examination,
Upshur admitted that she had never fired a live round from a firearm
and that she had never disassembled a gun. According to Upshur, it
was she, not Pierre, who carried the Llama out of The Outpost after
                        UNITED STATES v. PIERRE                        5
they purchased the gun in August 1998. Upshur also maintained that
in March 1999, she directed Pierre to contact Masserini in order to
trade the Llama for the Mini-Max. However, she later conceded that
Pierre advised her regarding the purchase of the guns and that she
purchased the Llama and Mini-Max with his money.

   At the close of the government’s case and again at the close of all
evidence, Pierre and Upshur made motions for judgment of acquittal,
both of which the district court denied. The jury then deliberated and
returned guilty verdicts for Pierre and Upshur. Pierre was convicted
on Counts I, II, III, V, and VI, and Uphshur on Counts I, II, IV, and
V. Upshur, however, was acquitted on Count VII, which charged that
she disposed of the Mini-Max to Pierre after she purchased the gun
in 1999. In April 2002, the district court sentenced Pierre to twenty-
four months of imprisonment on each count, to run concurrently,
three years of supervised release on each count, and payment of a
$500 special assessment. Upshur was sentenced to fifteen months on
each count, to run concurrently, two years of supervised release on
each count, and payment of a $400 special assessment. Pierre and
Uphsur now appeal their convictions.

                                   II.

   A jury verdict must be sustained if there is substantial evidence,
taking the view most favorable to the government, to support it.
United States v. Glasser, 315 U.S. 60, 80 (1942). A verdict is substan-
tially supported when a reasonable finder of fact could accept the evi-
dence as adequate and sufficient to support a conclusion of a
defendant’s guilt beyond a reasonable doubt. See United States v.
Newsome, 322 F.3d 328, 333 (4th Cir. 2003). In applying this stan-
dard, this Court remains cognizant that "the jury, not the reviewing
court, weighs the credibility of the evidence and resolves any con-
flicts in the evidence presented, and if the evidence supports different,
reasonable interpretations, the jury decides which interpretation to
believe." United States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994).

   In other words, the appellate function is not to determine whether
the reviewing court is convinced of guilt beyond a reasonable doubt.
Rather, this Court must determine whether, viewing the evidence and
reasonable inferences to be drawn therefrom in the light most favor-
6                      UNITED STATES v. PIERRE
able to the government, the jury could have found the elements of the
crime beyond a reasonable doubt. See id. Given the substantial defer-
ence afforded to jury findings under this standard, "a defendant chal-
lenging the sufficiency of the evidence to support his conviction faces
a heavy burden." United States v. Beilder, 110 F.3d 1064, 1067 (4th
Cir. 1997).

                                  III.

                                  A.

   We find, viewing the record evidence in the light most favorable
to the government, that there is sufficient evidence to sustain Pierre’s
and Upshur’s convictions for conspiracy to make and the making of
false statements to a federally licensed firearms dealer in violation of
18 U.S.C. §§ 371 and 922(a)(6). The evidence adduced at trial dem-
onstrated that Pierre placed the order for the guns; provided the funds
for the firearms; and referred to the Llama as "his" gun when negoti-
ating the trade for the Mini-Max. It is also undisputed that Upshur
completed the paperwork necessary to purchase the Llama and Mini-
Max, which identified her as the actual buyer of the firearms. From
this evidence, the jury could reasonably conclude that Pierre, a con-
victed felon legally prohibited from possessing a firearm, conspired
with Upshur to employ her as a "strawman purchaser" to obtain the
guns at issue. This evidence is sufficient to sustain their convictions
under 18 U.S.C. §§ 371 and 922(a)(6). See United States v. Chorman,
910 F.3d 102, 109 (4th Cir. 1990) (explaining that a conspiracy may
be inferred from circumstantial evidence that can reasonably be inter-
preted as participation in a common plan); see also United States v.
Petitjean, 883 F.2d 1341, 1345 (7th Cir. 1989) (setting forth the ele-
ments of a violation of 18 U.S.C. § 922(a)(6)). Accordingly, we
affirm Pierre’s and Upshur’s convictions under §§ 371 and 922(a)(6).

                                  B.

   In addition to challenging her convictions under §§ 371 and
922(a)(6), Upshur challenges the sufficiency of the evidence support-
ing her conviction for disposing of a firearm to a known felon in vio-
lation of 18 U.S.C. § 922(d)(1). Section 922(d)(1) provides, in
relevant part:
                       UNITED STATES v. PIERRE                        7
    It shall be unlawful for any person to sell or otherwise dis-
    pose of any firearm or ammunition to any person knowing
    or having reasonable cause to believe that such person is
    under indictment for, or has been convicted in any court, of
    a crime punishable by imprisonment for a term exceeding
    one year . . . .

18 U.S.C. § 922(d)(1). It is undisputed that Upshur was aware that
Pierre was a convicted felon. Thus, the only issue in contention is
whether, on August 28, 1998, she disposed of the Llama to Pierre.

   Courts interpreting 18 U.S.C. § 922(d)(1) have held that "a disposal
occurs when a person ‘comes into possession, control, or power of
disposal of a firearm.’" United States v. Monteleone, 77 F.3d 1086,
1092 (8th Cir. 1996) (quoting Huddleston v. United States, 415 U.S.
814, 823 (1974)). In this case, Masserini testified that Pierre exam-
ined and handled the Llama while Upshur filled out the required
paperwork. He also testified, as Agent Gallagher’s testimony con-
firmed, that Pierre carried the Llama from the store to his car, while
Upshur carried their young child. Although Upshur insists that it was
she, not Pierre, that carried the gun from the store in August 1998,
Masserini’s and Agent Gallagher’s testimony contradict her asser-
tions. This evidence was sufficient for the jury to reasonably conclude
that Upshur disposed of the firearm to Pierre in violation of
§ 922(d)(1). See United States v. Manbeck, 744 F.2d 360, 392 (4th
Cir. 1984) (explaining that the determination of whether a witness is
credible is within the sole province of the jury).

                                  C.

   Lastly, Pierre challenges the sufficiency of evidence supporting his
conviction for possession of a firearm as a known felon in violation
of 18 U.S.C. § 922(g)(1). In order to prove a violation of § 922(g)(1),
the government must establish: "‘(1) that the defendant was a con-
victed felon at the time of the offense; (2) that he voluntarily and
intentionally possessed a firearm; and (3) that the firearm traveled in
interstate commerce at some point.’" United States v. Gallimore, 247
F.3d 134, 136 (4th Cir. 2001) (quoting United States v. Hobbs, 136
F.3d 384, 390 (4th Cir. 1998)). The parties do not dispute that Pierre
is a convicted felon or that the firearms in question traveled in inter-
8                      UNITED STATES v. PIERRE
state commerce at some point. The only issue before the Court is
whether there is sufficient evidence in the record upon which the jury
could conclude that Pierre possessed either the Llama or the Mini-
Max.

   As to the possession of the Llama, it was certainly reasonable for
the jury to conclude that Pierre possessed the Llama within the mean-
ing of § 922(g)(1), based on the evidence that Pierre handled and
examined the gun and carried it out of The Outpost on August 28,
1998. Accordingly, we affirm Pierre’s conviction on Count III.
   Pierre also takes issue with his conviction on Count VI, namely,
that he possessed the Mini-Max in March 1999. Courts interpreting
§ 922(g)(1) have emphasized that the government need not prove
actual or exclusive possession to convict under this statute. See Galli-
more, 247 F.3d at 136-37. Rather, proof of constructive possession is
sufficient. See id. To prove constructive possession, the government
must demonstrate that "the defendant exercised, or had the power to
exercise, dominion and control over the item." Gallimore, 247 F.3d
at 137 (internal quotation marks omitted).
   Here, there is no evidence that Pierre had actual, exclusive, or con-
structive possession over the Mini-Max. In March 1999, it was
Upshur, not Pierre, who went to The Outpost to pick up the firearm,
and the government did not offer any evidence that Pierre exercised,
or had the power to exercise control over the Mini-Max, or that he
had any contact with the firearm at any time thereafter. Based on this
lack of evidence, therefore, we vacate Pierre’s conviction on Count
VI, possession of the Mini-Max in March 1999. This conclusion is
supported by the fact that the jury acquitted Upshur on Count VII,
which charged that she disposed of the Mini-Max to Pierre.

                                  IV.
   Accordingly, for the reasons stated herein, we affirm Upshur’s con-
victions on Counts I, II, IV, and V. We also affirm Pierre’s convic-
tions on Counts I, II, III, and V, but vacate Pierre’s conviction on
Count VI and remand for re-sentencing.
                                    AFFIRMED IN PART, VACATED
                                       IN PART, AND REMANDED